Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an industrial vehicle with a low beam light and a working light where the low beam light is located at an upper portion of the operators compartment providing light from a first location and a second location extending between a first position at a first distance from the beyond the vehicle and a second position at a second distance from the vehicle that is greater than the first distance.  The work light located at an upper portion of the compartment providing light at a second location between an end of the vehicle and the first position, the work light being automatically activated with the low beam light. 

Stauffer (U.S. Pat. 5,913,566) discloses an industrial vehicle with work light 43 (flood light that illuminates a working area within close proximity to the vehicle) and a headlight or distance light 44 that illuminates at a location in front of the combine or header.  Both lights are located at an upper portion of the operator’s compartment where the work light emits light that is within a first distance that is less than a distance the headlight or distance light. However, the cited reference fail to individually disclose, or suggest when combined, the low beam light and work light being operated simultaneously.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875